Citation Nr: 1629075	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-27 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased disability rating in excess of 20 percent for lumbar disc disease, L5-S1, with sciatica of the left leg (claimed as a low back condition and left leg condition due to the back).

2. Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression, not otherwise specified, and mild alcohol abuse.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to February 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran's representative contended in the February 2014 substantive appeal that the Veteran's service-connected PTSD and lumbar spine disability have worsened since the last VA examinations.  

In light of the assertions of worsening disabilities, the Veteran should be afforded VA examination to determine the current severity of his service-connected PTSD and lumbar disability.  38 C.F.R. § 3.159(c)(4) (2015); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Furthermore, with respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is inextricably intertwined with his pending increased rating claims.  The TDIU claim cannot be reviewed while these pending claims remain unresolved. Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating claims. 

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Once all outstanding records have been obtained and associated with the claims file, to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current severity of his lumbar disc disease, L5-S1, with sciatica of the left leg. 

The examiner should provide a response to the following:

a. Note any limitations of motion in the lumbar spine and the degree at which pain is demonstrated. 

b. Indicate whether the thoracolumbar spine exhibits weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional loss of range of motion.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

c. Indicate whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  These determinations should also be portrayed in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

d. Indicate whether the Veteran has experienced episodes of incapacitating episodes due to intervertebral disc syndrome during any 12 month period and, if so, the total duration (in weeks).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner is also requested to discuss the impact of the service-connected lumbar disc disease, L5-S1, with sciatica of the left leg, if any, on the Veteran's ability to obtain and maintain substantially gainful employment.

The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

All questions should be answered to the extent feasible, so that the Board may rate the Veteran's disability in accordance with the specified criteria.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3. Once all outstanding records have been obtained and associated with the claims file, to the extent possible, schedule the Veteran for an appropriate examination for the purpose of determining the nature and severity of his PTSD with depression, not otherwise specified, and mild alcohol abuse.  After evaluating the Veteran, the medical examiner should report all signs and symptoms necessary for rating the Veteran's PTSD with depression, not otherwise specified, and mild alcohol abuse, under the applicable rating criteria.  

The examiner is also requested to discuss the impact of the service-connected l PTSD with depression, not otherwise specified, and mild alcohol abuse, if any, on the Veteran's ability to obtain and maintain substantially gainful employment.

The claims files must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

A rationale for any opinion expressed must be provided.

4. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2. 

5. Then, the AOJ should readjudicate each of the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

